Citation Nr: 0407718	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  99-16 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
refractive error, defective vision.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
medial meniscectomy of the right knee.

3.  Entitlement to service connection for degenerative 
arthritis of the left knee to include as secondary to a right 
knee disorder for which entitlement to service connection is 
claimed.


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from July 1973 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In a July 1999 decision, the RO denied 
entitlement to service connection for degenerative arthritis 
of the left knee and determined that new and material 
evidence adequate to reopen the claim for medial meniscectomy 
of the right knee had not been submitted.  In a July 2003 
rating decision, the determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for refractive error, 
defective vision.

The case was remanded in September 2002 for a personal 
hearing requested by the veteran.  

The veteran presented testimony at a personal video 
conference hearing in February 2003 before the undersigned 
Veterans Law Judge.  The case was then remanded in June 2003 
for additional development and adjudication.  

As discussed below, the issue of entitlement to service 
connection for medial meniscectomy of the right knee is 
reopened.  Further development is needed, however, and the 
issues of entitlement to service connection for medial 
meniscectomy of the right knee and entitlement to service 
connection for a left knee disorder secondary to medial 
meniscectomy of the right knee are being REMANDED to the RO 
via the Veterans Benefits Administration Appeals Management 
Center (VBA AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for entitlement to 
service connection for refractive error, defective vision in 
a March 1980 rating decision.  The veteran was notified of 
this decision and his procedural and appellate rights by a 
March 1980 letter; however, the veteran did not appeal this 
decision.  

2.  The evidence submitted since the April 1980 rating 
decision on the issue of entitlement to service connection 
for refractive error, defective vision does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant, and by itself or in connection with 
the evidence previously of record, does not raise a 
reasonable possibility of substantiating the claim.  

3.  The RO denied the veteran's claim for entitlement to 
service connection for medial meniscectomy of the right knee 
in a February 1980 rating decision.  The veteran was notified 
of that decision and of his procedural and appellate rights 
by an March 1980 letter; however, he did not appeal that 
decision.

4.  The evidence submitted since the March 1980 rating 
decision on the issue of entitlement to service connection 
for medial meniscectomy of the right knee bears directly and 
substantially upon the issue at hand, and by itself or in 
connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The April 1980 RO decision denying entitlement to service 
connection for refractive error, defective vision is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for refractive error, 
defective vision has not been received, and the veteran's 
claim for that benefit is not been reopened.  38 U.S.C.A. §§ 
5103, 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2003).

3.  The March 1980 RO decision denying entitlement to service 
connection for medial meniscectomy of the right knee is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

4.  New and material evidence to reopen the claim of 
entitlement to service connection for medial meniscectomy of 
the right knee has been received, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5103, 5104, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a) (2001), 20.1103 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  

The United States Court of Appeals for Veteran Claims (Court) 
held, in part, in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision on whether new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for refractive error, defective vision was after a 
VCAA notice was provided to the veteran.  

The initial AOJ decision on the issue of whether new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for refractive error, 
defective vision, was after a VCAA notice was provided to the 
veteran.  A substantially complete application for an eye 
condition was received in May 2003.  The RO wrote to the 
veteran in June 2003 regarding the provisions of VCAA.  The 
veteran was contacted by phone in July 2003 by the RO and 
informed of the information or evidence necessary to 
substantiate the claim.  The written report of contact 
indicates that the claimant did not know of any other 
evidence.  In July 2003, the RO notified the veteran of the 
previous denial for entitlement to service connection for 
refractive error, defective vision and provided information 
regarding the submission of new and material evidence 
necessary to reopen the claim.  Thereafter, in a July 2003 
rating decision that issue was denied.  

Although the VCAA notice letters that were provided to the 
appellant did not specifically contain notification to submit 
any evidence in the veteran's possession that pertains to the 
claim, the "fourth element", this did not result in 
prejudicial error in this case.  38 C.F.R. § 3.159(b) (2003); 
see VAOPGCPREC 1-2004.  The Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The veteran was 
specifically notified by letters dated in February 2001 and 
June 2003 that VA would help to obtain all relevant evidence 
such as medical records, employment records, or records in 
the custody of a federal agency.  He was advised that it was 
his responsibility to submit information about the records so 
that the RO could request them from the person or agency that 
had them.  He was advised to provide a properly executed 
release so that VA could request the records for him.  He was 
advised of the evidence needed to substantiate his claim, of 
the evidence he needed to submit and the evidence received to 
support his claim.  He was further advised to tell VA about 
any additional information or evidence that he wanted VA to 
try to get for him.  In July 2003, regarding his eye claim, 
he was requested to notify the RO whether he had additional 
evidence or information to submit.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  Of record were the 
veteran's service medical records.  The RO secured private 
medical records and additional VA clinical records.  In July 
2003 the veteran indicated that he had no other information 
to submit other than medical records from the Memphis VA 
Medical Center.

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of the claim within 30 days for the eye claim from 
the date of the letter.  The RO further advised the appellant 
that if no additional information and evidence had been 
received within that time, a decision would be made on the 
claim.  These advisements are in compliance with current 
statutes.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112) (permits VA to adjudicate a 
claim within a year of receipt.)  This provision is 
retroactive to November 9, 2000, the effective date of the 
VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.   

With regard to the issue of whether new and material evidence 
had been received to reopen a claim of entitlement to service 
connection for medial meniscectomy of the right knee, the 
Board considered the veteran's claim with respect to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 
et. seq. (West 2002).  Given the favorable outcome below, 
reopening the veteran's claim, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of this issue which would result 
from a remand solely to allow the RO to apply the VCAA would 
not be justified.

II.  New and material evidence 

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  This regulation was amended in 2001 and is effective 
prospectively for claims filed on or after August 29, 2001, 
and is therefore applicable in this case only to the issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for refractive 
error, defective vision, which was filed after August 29, 
2001.  The amended regulation is not applicable to the issue 
of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
medial meniscectomy of the right knee as the veteran's claim 
to reopen was filed prior to August 29, 2001.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

A.  Refractive error, defective vision

The RO denied service connection for refractive error, 
defective vision, in a March 1980 rating decision on the 
basis that refractive error was a congenital and/or 
development disability and was not shown to be aggravated 
during service.  The RO noted that the service medical 
records did not indicate that the veteran suffered any trauma 
during service or any superimposed eye disease.  The veteran 
was notified of this decision in April 1980 provided his 
procedural and appellate rights.  The veteran did not appeal 
this decision.  Thus, this decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

The evidence considered at that time included the veteran's 
claim and service medical records.  Service medical records 
show that at his entrance examination in June 1973 he denied 
having any eye trouble.  His distant vision was shown as 
20/20 for the right eye and 20/30 for the left eye, and his 
near vision was "E 1 for the right eye and "1" for the 
left eye, diagnosed as defective vision.  His physical 
profile was "2" for eyes.  The clinical evaluation was 
normal for eyes-general.  In June 1974, the veteran was seen 
for complaints of nausea and feeling tired and that his eyes 
felt like they were going to close up.  There was no 
diagnosis of an eye disorder.  At his October 1974 separation 
examination the veteran denied having any eye trouble.  His 
distant vision was shown as 20/30 bilaterally, diagnosed as 
defective vision, and near vision was 20/20 bilaterally.  His 
physical profile was "2" for eyes.  The clinical evaluation 
was normal for eyes-general.  

In May 2003, the veteran attempted to reopen his claim for 
service connection for an eye condition.  To reopen a claim 
which has been previously denied and which is final, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002).  Under the amended regulations, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

Evidence associated with the claims file subsequent to the 
RO's April 1980 decision consists of the veteran's May 2003 
claim, a duplicate copies of his DD Form 214, an April 2003 
VA outpatient treatment record and duplicate copies of this 
record, and private medical evidence. 

Duplicate copies of the veteran's DD Form 214 clearly are not 
new and material evidence.  In his claim the veteran 
indicated that his eye condition began in June 1974 and that 
he had received no treatment until seen at the Memphis VA 
Medical Center in 2003.  At the April 2003 VA outpatient eye 
examination, the assessment was mild meibomitis of both eyes 
of which he had no complaints and was provided education on 
lid hygiene and melanosis of both eyes that was to be 
monitored.  The veteran was provided a prescription for 
glasses.  This medical evidence, although new in that it was 
not previously of record, merely shows that the veteran has 
refractive error, and a current eye condition.  This evidence 
is not material, however, as there is no showing of a chronic 
acquired eye disorder in service or competent medical 
evidence of a link to service.  

The veteran's statements that he had refractive error in 
service are cumulative and not new and material evidence.  
The veteran had also been previously notified that under 
governing law and regulations, service connection may not be 
granted for refractive error of the eye because it is not 
considered a disease or injury under the law for which VA 
compensation may be allowed.  38 C.F.R. § 3.303(c) (2003).

The Board finds that the additional evidence when viewed with 
that previously of record is not new and material evidence as 
defined by the regulation, is cumulative and redundant, or 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2003).  Accordingly, the claim 
is not reopened.  38 U.S.C.A. § 5108.

B.  Medial meniscectomy of the right knee

In a February 1980 rating decision, the RO denied service 
connection for medial meniscectomy of the right knee on the 
basis that a right knee problem preexisted service and was 
not shown to be aggravated therein.  The veteran was notified 
of the decision and his procedural and appellate rights by 
letter dated in March 1980.  The veteran did not appeal this 
decision; thus, it is a final decision.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

In an April 1999 claim, the veteran contended that the 
evidence he has submitted is new and material, warranting 
reopening and a grant of his claim for service connection for 
medial meniscectomy of the right knee.  

Specifically, under the prior version of 38 C.F.R. 
§ 3.156(a), which is applicable to this issue, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

Evidence of record at the time of the 1980 decision included 
service medical records and the veteran's claim.  Service 
medical records show that the veteran denied having any knee 
conditions, having been hospitalized, or injured at his June 
1973 entrance examination.  However, in mid-July 1973 during 
basic training, the veteran sustained a twisting injury to 
the right knee during physical training.  At that time, he 
gave a history of a previous right medial meniscectomy in 
1969.   
X-rays were negative for a fracture, but his knee was placed 
in a cylinder cast.  In late July 1973 he was referred for 
daily physical training for "quads" rehabilitation.  By 
mid-August 1973, his condition had improved, there were no 
symptoms and he was returned to duty.  In mid-September 1973, 
he sought a profile for the knee injured in basic training.  
He gave a history of right medial meniscectomy prior to 
service.  The impression was mild chondromalacia.  In his 
report of medical history at the time of October 1974 
separation, he reported that at the age of 15 he was 
hospitalized for a torn cartilage on his right knee.  He 
denied having any bone, joint or other deformity, swollen or 
painful joints, lameness, or a trick or locked knee.  At the 
separation examination, the clinical evaluation was normal 
for lower extremities.  

The evidence received into the record since the March 1980 
denial includes statements and testimony from the veteran 
about the in-service injury and treatment of the right knee 
and that his private medical doctor had told him there was a 
link between his current right knee disability and the injury 
in service, private medical records from 1995 to 2002 showing 
diagnoses and treatment of a right knee disability, a June 
1999 statement from a VA social worker noting that the 
veteran was experiencing pain in both knees, and VA 
outpatient treatment records showing diagnoses and treatment 
of a right knee disability.  Such evidence, presumed 
credible, bears substantially upon the specific matters under 
consideration and in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
Consequently, the claim of service connection for medial 
meniscectomy of the right knee is reopened.


ORDER

The appeal to reopen a claim of service connection for 
refractive error, defective vision is denied.

Having received new and material evidence, the veteran's 
claim of entitlement to service connection for medial 
meniscectomy of the right knee is reopened and the appeal is 
granted to this extent only.




REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the veteran's 
claim for service connection for medial meniscectomy of the 
right knee.  

The veteran testified at his personal hearing in February 
2003 that his private physician, Dr. R.P.F., had told him 
that his current right knee disorder was a result of the 
right knee injury in service.  The veteran testified at his 
personal hearing in February 2003 that he did not have any 
injury to his left knee in service and was claiming that his 
left knee disorder was secondary to his right knee disorder 
for which he is seeking service connection.  Accordingly, 
these issues are inextricably intertwined.

VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c)(4) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  The veteran should also be 
advised that he could obtain and submit 
into evidence a statement from his 
private medical doctor, Dr. R.P.R., 
regarding the etiology of his current 
right knee disorder.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  A record of his 
notification must be incorporated into 
the claims file. 

2.  The VBA AMC should schedule the 
veteran for an orthopedic examination to 
determine the etiology of any current 
right knee disability.  The claims file 
must be made available to and reviewed by 
the examiner pursuant to the examination 
and the examiner should state that the 
claims file was reviewed in conjunction 
with the examination.  The examination 
should include any special diagnostic 
tests that are deemed necessary for an 
accurate assessment.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any right 
knee disorder(s) found on examination is 
(are) etiologically or causally related 
to any incident of service origin to 
include aggravation of a pre-service 
injury.  The examiner should be aware 
that the Court has held that "temporary 
or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered 'aggravation 
in service' unless the underlying 
condition, as contrasted with symptoms, 
has worsened."  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Any opinions 
expressed should be accompanied by a 
complete rationale. 

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



